Citation Nr: 1809028	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  12-02 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:       Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to May 1969. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a May 2011 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the VARO in New York, New York.  A transcript is of record. 

The issues on appeal were remanded by the Board in July 2014 and March 2017 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, additional development is necessary prior to the adjudication of these claims.  

Specifically, these issues were remanded by the Board in March 2017 in order to verify the Veteran's reports of in-service Agent Orange exposure.  The March 2017 remand requested that the AOJ contact the United States Army and Joint Service Records Research Center (JSRRC) to verify his reports of being sent to Da Nang or Cam Ranh Bay to repair aircrafts while serving with Reconnaissance Attack Squadron 12 on the USS Constellation from July 1967 to November 1967 and while serving with the Reconnaissance Attack Squadron 13 on the USS America from May 1968 to December 1968.  It was requested that pertinent daily logs be reviewed in order to help verify the assertions.

The July 2017 response noted that the 1967 command history and the August 15 to October 10, 1967, deck logs for the USS Constellation had been reviewed; however, there was no indication that deck logs from July 1, 1967, to August 14, 1967, and from October 11, 1967, to November 30, 1967, had been reviewed for the USS Constellation.  Additionally, no request was made to verify the Veteran's reports of being sent to Da Nang or Cam Ranh Bay to repair aircrafts while serving with the Reconnaissance Attack Squadron 13 on the USS America from May 1968 to December 1968.  As such, these issues must be remanded in order to fully comply with the March 2017 remand directives.

Only if it is determined that the Veteran was exposed to Agent Orange in service, provide him with an examination to determine whether his hypertension is related to the in-service exposure.

Accordingly, the case is REMANDED for the following action:

1. Ask the JSRRC to verify the Veteran's reports of being sent to Da Nang or Cam Ranh Bay to repair aircrafts while serving with the Reconnaissance Attack Squadron 13 on the USS America from May 1968 to December 1968.  Pertinent daily logs should be reviewed in order to help verify the assertions.

2. Additionally, ask the JSRRC to review the pertinent daily logs of the Reconnaissance Attack Squadron 12 on the USS Constellation from  July 1, 1967, to August 14, 1967, and from October 11, 1967, to November 30, 1967, to verify the Veteran's reports of being sent to Da Nang or Cam Ranh Bay to repair aircrafts.

3. If, and only if, the Veteran's reported in-service exposure to Agent Orange is verified, schedule him for an examination regarding hypertension.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed.

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner is asked to render an opinion as to whether the Veteran currently has hypertension that began in, or was caused or aggravated by service, to include exposure to Agent Orange. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Then, readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

